ITEMID: 001-102331
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: BENNETT v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 1. The applicant, Mr Ernest Bennett, is a British national who was born in1938 and lives in London. He is represented before the Court by Mr I. Khan, a lawyer practising in London.
2. The application concerns the shooting by a police officer of the applicant’s son, Derek Bennett (“Mr Bennett”), born in 1971.
3.
4. Mr Bennett lived with his parents in Brixton. He had mental health problems and in early July 2001 there was some question of his being admitted (possibly even voluntarily) for treatment to a psychiatric institution. On 16 July 2001, at approximately 3.23pm, Mr Bennett was shot dead on the first-floor walkway of a block of residential flats in Brixton, London, in the following circumstances.
5. On that day two police officers, Officers A and B, received a message from a member of the public about a heavily built black man, with dreadlocks and dark clothes, carrying a handgun in the area. They immediately headed for the area.
6. They saw Mr Bennett from their vehicle as he was walking away from them and up a pedestrian ramp to the flats. He matched the description they had been given. They got out of their vehicle and followed him up the ramp to the first floor walkway, where Officer В shouted in a very loud voice “Stop, armed police.” Initially, Mr Bennett carried on walking. Officer В repeated his challenge more loudly and Mr Bennett stopped and turned towards the officers. Officer В again shouted at him to show him his hands. Mr Bennett took hold of a man who was passing by, held him around the neck and pointed what appeared to be a firearm at his neck.
7. Officer A drew his firearm. At this point Mr Bennett pushed the passer-by aside or the man escaped (this was not clarified in the domestic proceedings). Officer A said in evidence later that he was afraid Mr Bennett had discarded the man in order to shoot him and said “I thought my life was in imminent danger. I shot twice because he was moving so violently I could not be confident that I would have hit him with the first shot . . . he was moving so fast . . . I felt it was absolutely necessary to stop him there”. Mr Bennett ran away but did not drop his firearm and went behind a pillar, from which Officer A described him as looking out in a crouched position. Officer A shot again and his evidence was that he feared again that he would himself be shot. Mr Bennett then turned and ran again this time into the recess of a nearby doorway. Officer A’s evidence was that he approached Mr Bennett from round a pillar and saw Mr Bennett moving frantically at the doorway and he feared he was trying to gain entry and he believed Mr Bennett had not dropped his firearm. Officer A’s evidence was that he saw Mr Bennett’s arms come round to chest height and he feared Mr Bennett was going to shoot and Officer A fired again. It was then that an object fell from Mr Bennett’s hand. It was, in fact, a cigarette lighter shaped like a gun. Mr Bennett collapsed. An ambulance was called while Officer В gave first aid. Mr Bennett was taken to hospital where he was pronounced dead at 4.26pm.
8. In sum, Officer A fired at Derek Bennett on three separate occasions: he discharged a total of six rounds, four of which hit Mr Bennett in the back and side (one of which was fatal) and two of which missed him. It was later found to be impossible to say in which order the shots had been fired namely, when the fatal shot was fired in the sequence of shots. In all, 30 seconds separated the sighting of Mr Bennett and the firing of the shots.
9. A post-mortem was conducted on 18 July 2001 and Mr Bennett was found to have 4 firearms wounds to the back of the chest.
10. Following the shooting, the police referred the matter under section 71 of the Police Act 1996 (as amended) to the Police Complaints Authority (“PCA”, the forerunner to the Independent Police Complaints Commission, “IPCC”). An Initial Investigating Officer was appointed to complete immediate policing and investigative matters including securing evidence at the scene. Once Northumbria Police were appointed by the PCA to investigate, the PCA approved the appointment of a Senior Investigating Office (“SIO”) from that police force to investigate, inter alia, the circumstances of the fatal shooting as well as other matters such as the notification of the deceased family after the shooting and a leak to the press. Extensive enquiries were made including approximately 350 statements, over 50 material exhibits and 3 substantial expert reports by independent police and firearms experts, all of which was analysed in the SIO’s Report on the Investigation. This evidence and the SIO’s Report were submitted to the Inquest.
11. The Inquest into Mr Bennett’s death was heard over 13 days, concluding on 2 December 2004. The Coroner heard evidence, inter alia, from Officers A and B, Superintendent Plowright (from the same unit as Officers A and B, who had debriefed those officers approximately one hour after the shooting), PC Brooks (who had come on the scene after the shooting but who made notes 16 days later), the Pathologist as well as several ballistics and firearms experts.
12. Following lengthy submissions from representatives and almost all of the evidence having been concluded, the Coroner gave a written ruling on 8 December 2004 giving reasons for her decision that a verdict of “unlawful killing” would not be left to the jury, but leaving to the jury the verdicts of “lawful killing” and an “open verdict”.
13. In the course of that ruling the Coroner recalled this Court’s judgment in the Jordan case to the effect that an Inquest could discharge a State’s investigative obligation under Article 2 of the Convention (Hugh Jordan v. the United Kingdom, no. 24746/94, ECHR 2001III (extracts)). She observed that the safeguards of Article 6 were not in place at an Inquest, that evidence before her might not be admissible in a criminal trial and that this produced unfairness in leaving to a jury a verdict of unlawful killing: unfairness for the deceased’s family if a prosecution did not follow and unfairness for the individual against whom the verdict was given. In paragraphs 43-44 of her ruling she continued:
“43. All this leads to what in my view may be seen as a most unsatisfactory situation. A jury carrying out a relatively broad inquiry are required to carve out a part of the evidence and make a determination on criminal liability. That is extremely difficult for them and can lead to unfairness for all concerned.
44. In the past, a Coroner would not have been able to put such considerations into the balance when deciding on verdicts .... Since the case of [inter alia, R. (Middleton) ν West Somerset Coroner [2004] 2 A.C. 182], that situation has changed. As a result, if I was of the view that it was a borderline case, I would be able to take all these matters into account in deciding whether the conclusion should go to a jury. This might be called a ‘good sense’ approach, but I prefer to call it a balancing exercise.”
14. The Coroner’s ruling went on to examine whether there was sufficient evidence to leave the option of an unlawful killing verdict to the jury. As regards the evidence from PC Brooks, the Coroner noted:
“58. PC Brooks was an 8019 colleague of Officer A who arrived on the walkway shortly after the shooting. In a statement made about a fortnight later he recalls Officer A saying ‘he grabbed a member of the public and held a gun to his throat, I’ve shot him as he’s run away’. Officer A said he could not recall this. ... In my view, even if [Officer] A spoke these words, it does not necessarily contradict his account, and cannot amount to evidence that he deliberately fired at Mr Bennett whilst he was running away. The comment was not contemporaneously recorded or shown to Officer A. It is not set in context of any kind, and it might well be ruled as inadmissible in any criminal trial. This of course is not a criminal trial, but the jury ought not to be asked to consider a verdict of unlawful killing based only on evidence that would not be admissible in such a trial.”
15. The Coroner’s ruling concluded that:
“I am in no doubt that there was insufficient evidence to invite the jury to consider a verdict of unlawful killing. If I had decided that the case was borderline, then I may well have exercised my discretion to withhold it from the jury, because of the difficulties that I have outlined above. I must stress however that the evidence does not reach the threshold, and I therefore have no discretion to exercise.”
16. The Coroner ruled therefore that she had therefore decided to leave to the jury an open verdict and a lawful killing verdict.
17. At the beginning of her summing up to the jury, the Coroner noted:
“Well, this is not a case of homicide or suicide or natural causes or industrial disease, and I am only going to offer one substantive conclusion for you to consider. But I should tell you, you do not have to follow any suggestion that I make; you can use any form of words you wish, although it should be relatively brief in paragraph 4 [of the Inquisition Form] and not judgmental. The conclusion that is available to you on the evidence in this case is one of lawful killing. This has a special meaning in the [Inquest], and so, in order to help you, I have prepared a handout setting out the relevant law...”
18. The handout was given to the jury and, in so far as material, it reads:
“A lawful killing occurs if the evidence shows that it is probable (that is, more likely than not) that the deceased died by the deliberate application of force against him and that the person causing the injuries used reasonable force in self-defence or defence of another, or to prevent a crime or to assist in the lawful arrest, even if that force was by its nature or the manner of its application likely to be fatal.”
19. The Coroner went on to direct the jury on what was involved in self-defence and defence of another. In so doing, she responded to the applicant’s Counsel that:
“We are not concerned with whether this death was in breach of Article 2. That is not my role or the jury’s. The jury are concerned to know whether this killing was a lawful killing. That is the direction we are looking at. Whether it might have been in breach of Article 2 or not is another matter entirely.”
20. In determining whether it was self-defence or defence of another, the Coroner held that the first question was whether the individual believed, or may have honestly believed, that it was necessary to defend himself or another, having regard to the circumstances which he honestly believed to exist (subjective test), although the reasonableness (objective) of the belief was somewhat relevant because, if the belief on the facts was unreasonable, it might be difficult to decide that it was honestly held. The second question, which arose if the first question was answered favourably to the individual, was whether the force used was reasonable having regard to the circumstances which were believed to exist (objective test). The High Court and Court of Appeal later found this direction to be consistent with English law.
21. The Coroner continued as follows:
“If you decide that there is insufficient evidence to return a substantive conclusion, then you may return an open conclusion. The definition of this conclusion means that the evidence does not further or fully disclose the means whereby the cause of death arose. In other words, there is not sufficient evidence for you to return any substantive conclusion.
As you can appreciate, an open verdict is an unsatisfactory outcome of any Inquest, particularly one of this length, so only use this conclusion if you genuinely find that the evidence is insufficient to record a substantive verdict.
In such a situation that is a failure of the evidence, not of yours, but do not use an open verdict because you cannot establish a peripheral point about the death, related perhaps to precise timings or positions. Do not use an open verdict because you disagree amongst yourselves. You must all agree on your verdict. And most especially, do not use an open verdict as a mark of censure or disapproval. Your duty, as I say, is to find the facts and a conclusion from the evidence, and this must transcend any feelings that you have in the matter.”
22. In the absence of the jury, the Coroner later addressed the parties:
“Did anyone have any more thoughts about what I think I am going to have to say to [the jury]? Much as none of us want to see an open verdict, I think I am obliged to tell them that, so I have put here:
‘If you felt that A was acting in self-defence in relation to some of the shots but not all, you would have to record an open verdict.’ ”
23. Accordingly, during the Coroner’s later summing up, she noted:
“Members of the jury, when applying the law on lawful killing in self-defence, you need to bear in mind that only one of these shots was the fatal shot, the second one that I have described. There is no evidence, sadly, as to the order of the shots, because, even once the fatal wound was inflicted, he could have been moving quite vigorously for a matter of minutes. That means that, if you decide that Officer A was acting in self-defence for some of the shots and not others, you would have to return an open verdict.”
24. Several days of the Inquest were spent on evidence of Officer A’s training and that training as well as the Association of Chief Police Officers (“ACPO”) Manual were referred to at length in the Coroner’s summing up.
25. At the end of the summing-up to the jury, the Coroner discussed the verdict options: she did not explicitly refer to the “open verdict” option, but referred to the “lawful verdict” as the only “substantive” option open:
“The conclusion, as I said, is a brief summary of the death in a few words [that is a direction of how the jury should fill in the Inquisition Form], and there is only one substantive conclusion that I consider is available to you on the evidence. Nevertheless, subject to what I am about to say, no precise form of words are required so long as they are brief and non-judgmental. You may use you own words ....
I have told you that I can offer only one substantive conclusion to you, that of lawful killing. That has a special meaning in the Coroner’s Court, and that is why I have given you a handout to explain that meaning [the handout detailing the approach on self-defence]. I have deliberately not given you guidance about a conclusion of unlawful killing. That is because I have ruled, as a matter of law, that unlawful killing is a conclusion that is not available to you.”
26. On 14 December 2004 the jury retired to consider their verdict. That afternoon the jury put a question to the Coroner (as to whether they had to examine self-defence at any point or throughout the entire incident). The Coroner clarified:
“Of course, question 1, on the balance of probability, did the person who caused the death believe or may he honestly have believed that it was necessary to defend himself or another. The answer is: it is throughout the entirety of the incident. And the reason for that is because we do not know which shot was the fatal shot. We do not know the order in which these shots were inflicted.
You may remember I said to you yesterday: if you felt that Officer A was acting in self-defence for some of the shots but not all, you would have to record an open verdict, and that is because, as I say, we have this difficulty, we do not know which was the fatal shot. So, in order to return a verdict of lawful killing, you must be satisfied, on the balance of probability, that Officer A was acting in self-defence throughout the entirety of the incident.”
27. The jury retired and the next morning returned, by a majority (9-2), a verdict of lawful killing. The Inquisition Form noted as follows as regards the “time, place and circumstances at or in which the injury was sustained”:
“The time was 15.23pm. The place was Western Balcony, Marston House, Angell Town Estate, Brixton London. The circumstances: The deceased, [Mr] Bennett, was shot by an armed policeman who acted on information concerning a male suspect carrying a firearm when challenged by the police [Mr] Bennett used what is now known to be an imitation firearm to threaten a hostage resulting in shots being fired, one of which caused the death of Derek Bennett.”
28. Leave to apply for judicial review was granted to the applicant on two points: whether the Coroner’s direction on self-defence was adequate given Article 2 of the Convention since it referred to “reasonableness” and not “absolute necessity” and whether the Coroner had correctly applied the test laid down in R v Galbraith ([1981] 2 All ER) in refusing to leave the “unlawful killing” verdict to the jury. On 3 February 2006 the High Court gave judgment dismissing the applicant’s claim.
29. As to the direction on self-defence, the High Court noted the two-limb definition of self-defence or defence of another given by the Coroner and accepted it as a correct direction under English law. The High Court noted the approval of this test by the European Court (McCann and Others v. the United Kingdom, 27 September 1995, §§ 134-200, Series A no. 324; and Bubbins v. the United Kingdom, no. 50196/99, §§ 138-140, ECHR 2005II (extracts)) and further that the ACPO Manual, before the jury, had been drafted to reflect Article 2 and obliged police officers to use firearms only if “absolutely necessary” so that a trained officer had to bear this in mind at all times when engaged in activities which might necessitate the use of firearms. It was clear to the High Court that the European Court had considered the domestic definition of self-defence and had not suggested that there was any incompatibility with Article 2. The High Court continued:
“In truth, if any officer reasonably decides that he must use lethal force, it will inevitably be because it is absolutely necessary to do so. To kill when it is not absolutely necessary to do so is surely to act unreasonably. Thus, the reasonableness test does not in truth differ from the Article 2 test as applied in McCann. There is no support for the submission that the court has, with hindsight, to decide whether there was in fact absolute necessity. That would be to ignore reality and to produce what the Court in McCann indicated was an inappropriate fetter upon the actions of the police which would be detrimental not only to their own lives but to the lives of others. ...
Accordingly, I reject the submission that the Convention requires that a different test be applied in the case of state agents such as police officers to that applicable in general to the issue of self-defence.”
30. As to the second issue, the applicant argued that a verdict of unlawful killing should have been left to the jury given several pieces of evidence which, taken together, were capable of causing the jury to disbelieve Officer A’s account that Mr Bennett was facing towards him on each of the three separate occasions when Officer A fired. The applicant referred, inter alia, to the forensic evidence, evidence by the pathologist and ballistics expert; to the testimony of PC Brooks; and to the evidence of Chief Superintendent Plowright (who testified that Officer A told him that Mr Bennett “turned and ran away” and that Officer A then advanced to a position “past or adjacent to [the passer-by], stopped and fired two shots, I think”). Officers A and В and the Commissioner of Police of the Metropolis relied, inter alia, on the opinion evidence of the Special Advisor to the ACPO to the effect that in any firearms training, there were often bullet marks at the back of targets.
31. The High Court noted that the jury would have had to have been satisfied to the criminal standard of proof that Officer A did not act in self-defence or in defence of another in order to prevent crime to return a verdict of unlawful killing. It remarked that, while Inquests were not to identify individual responsibility, in cases concerning a lethal shooting by a police officer, an Inquest jury verdict of unlawful killing was unhelpfully reported as a finding of responsibility for murder. The High Court noted that it:
“was bound to say that I seriously wonder whether the time has not come to abolish the verdict of unlawful killing altogether.”
32. It went on to note, inter alia, the criteria laid down for deciding if a verdict of unlawful killing should be left to an Inquest jury (R v Gallbraith ([1981] 2 All ER 1060) and R v Inner South London Coroner Ex parte Douglas-Williams ([1999] 1 All ER 344)). It examined whether there was sufficient evidence which could justify a verdict of unlawful killing and accepted that there was some evidence to support the contention that Mr Bennett had been shot in the back. The High Court found the Coroner was wrong in suggesting that the jury were determining criminal liability and noted:
“That, in my judgment, was wrong. The Coroner is concerned, and concerned only, with the verdict in the inquest before her. The Coroner is not concerned to consider whether a criminal conviction might ensue, or indeed whether the verdict of the Coroner’s jury was akin to a verdict showing criminal liability. It is, as I have said, an unsatisfactory feature of the system that we operate that there should be scope for the difference in the verdicts, because it may seem to the lay person that the Coroner’s verdict is indeed establishing criminal liability. It is not. It is merely indicating that, in the view of the jury on the material put before them at the inquest, the death of the deceased has resulted from an unlawful killing. Whether anyone in the circumstances should be prosecuted in respect of that is a matter not for the jury. The use of such a verdict as an equivalent to a committal for trial and a trial resulting from it has long since been abolished, and it should not be regarded as such. Accordingly, the Coroner was referring to matters which were not material to the consideration whether a jury should have left to them the opportunity of reaching a verdict of unlawful killing.”
33. Since the Coroner found that it was not a borderline case, she had not taken those erroneous considerations into account.
34. The High Court itself considered that it was indeed a borderline case: although the Coroner excluded consideration of PC Brooks’ evidence as it would be inadmissible in a criminal trial, the High Court considered PC Brooks’ evidence as being relevant to and admissible for the Inquest regardless of its admissibility or use in any later criminal proceedings. In assessing therefore, with PC Brooks’ evidence, the evidentiary basis for any jury verdict of unlawful killing, the High Court reiterated that, if the jury were to return a verdict of unlawful killing, it would have had to be sure beyond reasonable doubt that for each shot the officer did not honestly believe that his life was being threatened or that he reacted unreasonably to the threat he perceived. The High Court found that the evidence of this could “properly be described as tenuous” so that a verdict of unlawful killing would properly be regarded as one which was unsafe and, thus, was not an option to be left to the jury.
35. The High Court went further: even if a verdict of unlawful killing had been left to the jury, it was impossible that the jury would have adopted that conclusion. The judge rejected the applicant’s submission that the Coroner, in directing the jury as she did, did not in reality leave any alternative to the “lawful killing” verdict. The High Court examined the Coroner’s directions and, although criticising those in some respects, found that:
“It seems to me that that direction could not possibly have left any doubt in the jury’s minds as to what they were obliged to do. If, but only if, they were persuaded, on the balance of probabilities, that throughout the incident when he fired all the shots, Officer A was acting in self-defence, could they bring in a verdict of lawful killing. If they were not so satisfied, then the only verdict that would have been proper for them to bring in was an open verdict.”
36. In those circumstances, it was clear to the High Court that the jury was simply not persuaded, on the balance of probabilities, that this was anything other than a lawful killing. It was therefore quite impossible to believe that the jury could have been persuaded that it was clear beyond any reasonable doubt that this was an unlawful killing. It was simply logically impossible. Thus, the jury’s verdict, having regard to the manner in which they were directed, showed that they rejected the suggestion that Officer A had killed the deceased unlawfully. Accordingly, the High Court found that, even if the Coroner had erred in not leaving unlawful killing to the jury (which the High Court did not accept, see paragraph 32 above), no purpose would have been served by quashing the verdict or by sending the case back for reconsideration since the Inquest jury had, by implication, clearly rejected the unlawful killing option.
37. On 14 December 2006 a single judge of the Court of Appeal granted leave to appeal to the Court of Appeal on the question of whether the Coroner ought to have left an unlawful killing verdict to the jury. On 22 May 2007 a hearing took place before the full Court of Appeal (Lord Justice Waller, Lord Justice Keene and Lord Justice Dyson). On 26 June 2007 judgment was handed down by Lord Justice Waller dismissing the applicant’s appeal (the other two judges concurred).
38. As to the argument that the Coroner was wrong in not incorporating the language of Article 2 (“absolutely necessity”) into the direction on self-defence, the Court of Appeal noted that the applicant did not challenge the correctness of the Strasbourg jurisprudence (that the existing test under English law was Article 2 compliant) nor the High Court’s analysis of that Convention jurisprudence. Rather the applicant argued that, since the current ACPO Manual used the language “absolutely necessary”, it was a misdirection not to direct the jury to consider whether Officer A’s claim to have acted in self defence was reasonable in the light of the requirement continually to reassess whether “it was absolutely necessary” to fire.
39. The Court of Appeal found:
“This argument is not in reality an Article 2 argument at all. It is not because Article 2 uses the language “absolutely necessary” that there might be some requirement to draw the jury’s attention to what is stated in the ACPO manual. If the standard direction relating to self defence complies with Article 2 as it does ... Article 2 cannot at the same time require a different use of language. However as to whether a police officer honestly believed a particular state of facts and as to whether he acted reasonably by reference to the facts as he honestly believed them to be, the fact the officer was trained and understood the ACPO manual would be material.
But the short answer to the criticism made of the Coroner in this regard is that many days were spent on the evidence as to the training Officers A and B had had, and the training and ACPO manual were referred to at length in the Coroner’s summing up. The jury cannot have been under any illusion as to the context in which they were considering the questions put to them. Furthermore, hardly surprisingly, no point was taken by [the applicant] either when shown the written direction that Coroner proposed to give on self defence or after the summing up had been completed, that some further direction should be given by reference to the ACPO manual or the training given.”
40. As to whether, even if unlawful killing might have been left to the jury, that was a verdict which they could ever have adopted and the applicant’s related submission that the Coroner’s directions essentially “bulldozed” the jury into a lawful killing verdict, the Court of Appeal again reviewed the ruling and directions of the Coroner as well as the findings of the High Court and concluded:
“The jury must have been quite clear as to what they were obliged to do. Ultimately they ... brought in a verdict of lawful killing i.e. they were satisfied on a balance of probabilities that throughout the incident, when firing each shot, Officer A honestly believed his life or that of a third party was threatened, and that his reaction was reasonable in the situation he honestly believed to exist.
I agree with the [High Court] that that being the jury’s view, it is quite impossible to conceive that the jury could have been persuaded, if a verdict of unlawful killing had also been left to them, that it was clear beyond reasonable doubt that in relation to each shot Officer A in fact did not believe he or a third party was threatened, or that he acted unreasonably to the threat he believed to exist.”
41. While that conclusion meant that the argument about failing to leave the “unlawful killing” verdict to the jury was moot, the Court of Appeal went on to consider the “Galbraith point” since it was the issue on which leave to appeal had been granted. Noting the above-cited Galbraith judgment as well as that of Leveson J in Sharman v HM Coroner for Inner North London ([2005] EWHC 857(Admin)), the Court of Appeal indicated that the essence of what Lord Woolf was saying in Galbraith was that Coroners should approach their decision as to what verdicts to leave on the basis that the facts are for the jury, but that they were entitled to consider the question whether it was safe to leave a particular verdict on the evidence to the jury namely, to consider whether a verdict, if reached, would be perverse or unsafe and to refuse to leave such a verdict to the jury.
42. The Court of Appeal therefore agreed with the High Court that the question was an evidential one and that certain considerations (whether an Inquest was a satisfactory form of process in identifying whether criminal conduct had taken place or whether evidence might or might not have been admissible at a criminal trial) were irrelevant. The Court of Appeal reviewed the evidence heard by the Coroner and agreed with the High Court that “any suggestion that Officer A was not giving truthful evidence in describing his fear for his own safety had support of only the most tenuous nature”. The Coroner was right to consider that a verdict of unlawful killing could not have been safely left to the jury.
43. The Court of Appeal also noted certain “incontrovertible points” supporting that conclusion. Only 30 seconds separated the sighting of the Mr Bennett and the shots; the experts on both sides explained how the entry wounds could be in the back or side even if Mr Bennett was facing Officer A when he fired; all shots were fired while Mr Bennett had what was honestly thought to be a gun; Mr Bennett had held what was thought to be a gun to the neck of a passer-by; Mr Bennett had given no indication that he was not intending to use what was thought to be a gun; and, if a verdict of unlawful killing were to be brought in, the jury would have had to be satisfied beyond reasonable doubt in relation to each shot that Officer A had not honestly believed he was under threat or that Officer A had reacted unreasonably to that honestly held view. It concluded that to “bring in a verdict of unlawful killing would have been perverse, and the reality is that the jury’s actual verdict confirms that view”.
44. The SIO evidence and Report on the Investigation were also submitted to the Crown Prosecution Service (“CPS”) who, by letter dated 25 March 2003, explained in some detail why there was insufficient evidence for a realistic prospect of conviction against any person. Following the rejection of the judicial review proceedings, the CPS confirmed that it would not be changing its decision not to prosecute.
45. Having reviewed this evidence and Report in the context of police disciplinary proceedings, the PCA indicated by letter dated 6 January 2003 that it was satisfied with the conduct of that investigation. By letter dated 23 March 2005, the Directorate of Professional Standards of the Police Complaints Commission (which replaced the PCA) recommended that neither of the Officers should face misconduct hearings (although the officers involved in the shooting were to receive advice about the use of computerised checks of the police national computer). By letter dated 2 July 2007 the IPCC accepted that recommendation.
46. In July 2004 the family of Mr Bennett (including the applicant) brought civil proceedings for damages in a County Court arguing that the police had acted negligently in shooting Mr Bennett. On 25 March 2009 the parties agreed to discontinue those proceedings, although it is not known whether this was on the basis of a settlement.
47. Section 8(1) of the Coroners Act 1988 (“the 1988 Act”) requires a Coroner to hold an Inquest in circumstances where there are grounds to suspect that the person (a) has died a violent or an unnatural death or (b) has died a sudden death of which the cause is unknown.
48. As to the scope of an Inquest, section 11(5)(b) of the 1988 Act outlines the content of the Inquisition Form (a document completed by the Inquest jury at the end of the evidence). It must set out, so far as such particulars have been proved (i) who the deceased was; and (ii) how, when and where the deceased came by his death. Rule 36 of the Coroners Rules 1984 requires that proceedings be directed solely to ascertaining: (a) who the deceased was; (b) how when and where he came by his death; and (c) the particulars required by the Registration Act to be registered concerning the death, Rule 36(2) specifically noting that neither the Coroner nor the jury shall express any opinions on any other matters.
49. Rule 42 provides that no verdict shall appear to determine any question of criminal or civil liability on the part of a named person. Accordingly, Inquests in England are able to return verdicts of unlawful killing (without publicly naming the person responsible) because such a conclusion describes the immediate and operative cause of death.
50. Domestic case-law has consistently emphasised that an Inquest is an inquisitorial fact-finding exercise and not a method of apportioning guilt. Lord Justice Bingham declared in R. v. North Humberside Coroner, ex parte Jamieson ([1995 QB 1]):
“It is not the function of a coroner or his jury to determine, or appear to determine, any question of criminal or civil liability, to apportion guilt or attribute blame. This principle is expressed in Rule 42 of the 1984 Rules.”
51. The test for leaving a verdict of unlawful killing to a jury was laid down in R v Galbraith ([1981] 2 All ER 1060) and applied to an Inquest jury in R v Inner South London Coroner, ex parte Douglas-Williams [1999] 1 All ER, 344). The relevant part of Galbraith reads as follows;
“How then should the judge approach a submission of ‘no case’? (1) If there is no evidence that the crime alleged has been committed by the defendant, there is no difficulty. The judge will of course stop the case. (2) The difficulty arises where there is some evidence but it is of a tenuous character, for example because of inherent weakness or vagueness or because it is inconsistent with other evidence. (a) Where the judge comes to the conclusion that the prosecution evidence, taken at its highest, is such that a jury properly directed could not properly convict upon it, it is his duty, upon a submission being made, to stop the case. (b) Where however the prosecution evidence is such that its strength or weakness depends on the view to be taken of a witness’s reliability, or other matters which are generally speaking within the province of the jury and where on one possible view of the facts there is evidence upon which a jury could properly come to the conclusion that the defendant is guilty, then the judge should allow the matter to be tried by the jury ... There will of course, as always in this branch of the law, be borderline cases. They can safely be left to the discretion of the judge.”
52. In the Douglas-Williams case, Lord Woolf CJ decided that that test was appropriate for a Coroner and clarified the extent of the discretion of a Coroner not to leave to the jury what is, on the evidence, a possible verdict:
“There is no prosecutor in relation to an inquest and while an inquest is a court, the Coroner’s role is more inquisitorial, even when sitting with a jury than that of a judge. A prosecutor has a considerable discretion as to what charges he prefers and the trial takes place on those charges. There are no charges at an inquest and a Coroner must decide the scope of inquiry which is appropriate and the witnesses to be summoned. He therefore must at least indirectly have a greater say as to what verdict the jury should consider than a judge at an adversarial trial... The strength of the evidence is not the only consideration and in relation to wider issues the Coroner has a broader discretion. If it appears there are circumstances which in a particular situation mean in the judgment of the Coroner, acting reasonably and fairly, it is not in the interest of justice that a particular verdict should be left to the jury he need not leave that verdict. He, for example, need not leave all possible verdicts just because there is technically evidence to support them. It is sufficient if he leaves those verdicts which realistically reflect the thrust of the evidence as a whole. To leave all possible verdicts could in some situations merely confuse and overburden the jury and if that is the Coroner’s conclusion he can not be criticised if he does not leave a particular verdict.”
53. There is no right of appeal from an Inquest and the High Court’s role is limited to review: this may be by way of judicial review or statutory review (sections 13 (1) and (2) of the 1988 Act). This statutory right applies where, on an application by or under the authority of the Attorney-General, the High Court is satisfied as respects a Coroner either:
“(a) that he refuses or neglects to hold an inquest which ought to be held; or
(b) where an inquest has been held by him, that (whether by reason of fraud, rejection of evidence, irregularity of proceedings, insufficiency of inquiry, the discovery of new facts of evidence or otherwise) it is necessary or desirable in the interests of justice that another inquest should be held.
The High Court may –
order an inquest or, as the case may be, another inquest to be held into the death...”
54. The above-cited language of Lord Woolf in Galbraith was quoted by Mr Justice Leveson (High Court) in a case also concerning the killing of a man by police officers in the mistaken belief that he was armed (Sharman v HM Coroner for Inner North London ([2005] EWHC 857(Admin)). An Inquest into the death took place in 2002. The verdict of that Inquest was quashed by the High Court in April 2003. There was a second Inquest before a different Coroner in October 2004, which resulted in a verdict of unlawful killing. Mr Justice Leveson quashed the verdict: the Coroner should not have left the verdict of unlawful killing to the jury and his summing up on that central issue had been inadequate. The Court of Appeal later refused leave to appeal ([2005] EWCA Civ 967).
55. Having described the duty of the Coroner to act as “a filter to avoid injustice”, Mr Justice Leveson said:
“In a difficult case, the Coroner is carrying out an evaluation exercise. He is looking at the evidence before him as a whole and saying to himself, without deciding matters which are the province of the jury, ‘Is this a case where it would be safe for the jury to come to the conclusion that there had been an unlawful killing?’ If he reaches the conclusion that, because the evidence is so inherently weak, vague or inconsistent with other evidence, it would not be safe for a jury to come to the verdict, then he has to withdraw the issue from the jury.”
56. The ingredients of the possible verdicts were formulated as follows:
“Thus, assuming that there was sufficient evidence for the jury to consider, the proper way to articulate the ingredients of the possible verdicts is:-
i) unlawful killing: a finding beyond reasonable doubt that the firearm was not discharged in the belief that one of the officers was under imminent threat of being shot. . . . ;
ii) lawful killing: a finding, on the balance of probabilities, that [the police officer] believed, albeit mistakenly, that he or [another] was under imminent threat of being shot . . . .;
iii) open verdict: a rejection of the proposition that [the police officer] may have believed that he or [another] was under imminent threat of being shot . . . but an inability to conclude, beyond reasonable doubt, that such was not the case.”
57. Mr Justice Leveson went on:
“I have put the matter in that way in order to formulate the test which must be considered by the Coroner in deciding whether to leave the verdict of unlawful killing. It is whether there is sufficient evidence upon which the jury could safely come to the conclusion beyond reasonable doubt that the firearm was not discharged in the belief that one of the officers was under imminent threat of being shot with a sawn-off shot gun.”
58. The test for the lawful use of force in defence of others is the statutory test under section 3 of the Criminal Law Act 1967:
“A person may use such force as is reasonable in the circumstances in the prevention of crime, or in affecting or assisting in the lawful arrest of offenders or suspected offenders or of persons unlawfully at large.”
59. The test for lawful self-defence is the common law test and it has two limbs namely, the defendant must honestly believe that defensive action is necessary and the defendant is entitled to use such force as is reasonable in the circumstances as he perceives them to be (see, for example, Palmer v. R [1971] AC 814, at 831-832).
60. Chapter 5 of the ACPO Manual provides, in so far as relevant, as follows:
“1. Firearms are to be fired by AFOs [Authorised Firearms Officers] in the course of their duty only when absolutely necessary after conventional methods have been tried and failed or must, from the nature of the circumstances, be unlikely to succeed if tried.
2. The ultimate responsibility for firing a weapon rests with the individual officer who is answerable ultimately to the law in the courts. Individual officers are accountable and responsible for all rounds they fire and must be in a position to justify them in the light of their legal responsibilities and powers. ...
5. When it is considered necessary to open fire on a subject, police officers need to shoot to stop an immediate threat to life, research has indicated that only shots hitting the central nervous system, which is largely located in the central body mass, are likely to be effective in achieving rapid incapacitation. Shots which strike other parts of the body cannot be depended upon to achieve this. Research has also shown that the accuracy of shots fired under training conditions is generally greater than in operational circumstances. Police officers are therefore normally trained to fire at the largest part of the target they can see which, in most cases, will be the central body mass. Officers should reassess the need for further action after each shot to ascertain whether an ongoing threat exists."
